ON APPLICATION FOR WRIT OF CERTIORARI AND EMERGENCY STAY ORDER
CALOGERO, C.J. and KIMBALL, J.
would grant and issue an order as follows:
Defendant shall proceed to trial with a plea of not guilty. The trial court is ordered to allow defendant to present psychiatric evidence of any “substance induced memory blackout” at the time of his interrogation and confession, in accordance with La.Code Crim.P. art. 703, subject to a limiting instruction that the jury is not to consider this evidence as having any bearing on defendant’s mental capacity at the time of the offense.